Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance 
This is a response to an amendment filed June 16, 2022. By the amendment claims 1-17 and 20 are pending with claims 1-2, 4-5, 8 and 10 being amended, claims 18-19 being canceled, and claim 20 being added. The applicant’s amendments have overcome the 35 U.S. C 112 rejections and objections as outlined in the previous Office action. 
Allowable Subject Matter
	Claims 1-17 and 20 are allowed.
	
Independent claims 1, 14 and 16 are allowable for disclosing “wherein the plurality of openings are arranged in an orientation such that a line through a most proximal vertex of the polygon and parallel to a defined material flow direction divides a most proximal interior angle of the polygon.”
	The closest prior art by Freissle et al. (US 20030012833) discloses screening media for being arranged in a screening equipment for screening material (Abstract), the media comprising: a main body (screen panel 10) having a contact face (screen surface 12) arranged to contact material to be screened and a back face located opposite the contact face (not labeled separately in Fig. 2); and a plurality of openings (apertures 22) extending through the main body between the contact and back faces (Fig. 1) wherein a cross sectional area of the plurality of openings in a plane perpendicular to a thickness of the media is a polygon that is a convex and non-regular polygon (Fig. 1). 
	Angling the openings of a screen is known in the art from Freissle et al., Raichle et al. (US 20080312477), and Bakula (US 20150202658). However, the flow direction bisects a side of the opening and not a most proximal interior angle and there is no teaching or suggestion that would render it obvious to a person with ordinary skill in the art before the effective filing date of the invention to orientate the openings in the manner configured by the claims.

Response to Arguments
	The applicant’s arguments with regards to the orientation of the openings are found persuasive. A Notice of Allowance is issued herewith. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653